PER CURIAM.
This workmen’s compensation case is reversed on the authority of Hodges v. Rheem Manufacturing, 524 So.2d 629 (Ala.Civ.App.1987). In Hodges, this court found that the two-year statute, as codified in § 25-5-80 of the Code of Alabama of 1975, was applicable, rather than the one-year statute of limitations.
Here, the employee’s injury occurred on January 4,1985, the last compensation payment was on May 22, 1985, and the complaint was filed on December 5, 1986. Therefore, the employee’s claim was timely filed within the two-year period, and the trial court had jurisdiction over the matter.
REVERSED AND REMANDED.
All the Judges concur.